                                      Case 2:19-cv-00816-RFB-GWF Document 5 Filed 06/04/19 Page 1 of 2



                        1        RICK D. ROSKELLEY, ESQ., Bar # 3192
                                 LITTLER MENDELSON, P.C.
                        2        3960 Howard Hughes Parkway
                                 Suite 300
                        3        Las Vegas, NV 89169-5937
                                 Telephone:    702.862.8800
                        4        Fax No.:      702.862.8811
                                 Email: rroskelley@littler.com
                        5
                                 SANDRA KETNER, ESQ., Bar #8527
                        6        LITTLER MENDELSON, P.C.
                                 200 S. Virginia Avenue
                        7        8th Floor
                        8        Reno, NV 89501-1944
                                 Telephone:     775.348.4888
                        9        Fax No.:       775.562.8110
                                 Email: sketner@littler.com
                     10

                     11          Attorneys for Defendant
                                 NORTHROP GRUMMAN
                     12          SYSTEMS CORPORATION

                     13

                     14                                         UNITED STATES DISTRICT COURT

                     15                                               DISTRICT OF NEVADA

                     16

                     17         KENNETH GANT, an individual,

                     18                            Plaintiff,                     Case No. 2:19-cv-00816-RFB-GWF

                     19         vs.                                               STIPULATION TO EXTEND TIME FOR
                                                                                  DEFENDANT TO FILE RESPONSIVE
                     20         NORTHROP GRUMMAN SYSTEMS                          PLEADING; ORDER
                                CORPORATION, a Foreign Corporation;
                     21         DOES I-X; and ROE CORPORATIONS I-
                                X,
                     22
                                                   Defendant.
                     23
                                         Pursuant to Local Rules 6-1 and 7-1, Kenneth Gant (“Plaintiff”) and Defendant Northrop
                     24
                                Grumman Systems Corporation (“Defendant”), by and through their counsel of record, do hereby
                     25
                                stipulate and agree to an extension of three (3) weeks to the deadline for Defendant to file a responsive
                     26
                                pleading to Plaintiff’s Complaint and Jury Demand. Defendant’s first responsive pleading is currently
                     27
                                due on June 5, 2019, and the parties agree to an extension up to and including June 26, 2019.
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                   Case 2:19-cv-00816-RFB-GWF Document 5 Filed 06/04/19 Page 2 of 2



                        1               This Stipulation is made in good faith and not for purposes of delay. There is no trial date set

                        2       in this matter.

                        3       Dated: June 4, 2019                                Dated: June 4, 2019
                        4       Respectfully submitted,                            Respectfully submitted,
                        5

                        6       /s/ Jenny L. Foley                                 /s/ Sandra Ketner
                                JENNY L. FOLEY, Ph.D., ESQ.                        RICK D. ROSKELLEY, ESQ.
                        7       HKM EMPLOYMENT ATTORNEYS LLP                       SANDRA KETNER, ESQ.
                                                                                   LITTLER MENDELSON, P.C.
                        8
                                Attorney for Plaintiff                             Attorneys for Defendant
                        9       KENNETH GANT                                       NORTHROP GRUMMAN SYSTEMS
                                                                                   CORPORATION
                     10

                     11
                                                                            ORDER
                     12
                                                                                      IT IS SO ORDERED.
                     13
                                                                                                  5th day of _______,
                                                                                      Dated this ______       June 2019.
                     14

                     15
                                                                                      _____________________________________
                     16                                                               UNITED STATES
                                                                                              STATES DISTRICT  JUDGE
                                                                                                      MAGISTRATE    JUDGE

                     17
                                FIRMWIDE:164665507.1 080019.1061
                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                 2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
